THE THIRTEENTH COURT OF APPEALS

                                    13-14-00620-CV


                    In the Interest of A. V. and I. V., minor children


                                  On appeal from the
                  County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 2013-FAM-62029-5


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates and dismisses the trial court’s judgment of November 3, 2014, in part,

and affirms in part. The Court orders the judgment VACATED and DISMISSED IN

PART and AFFIRMED IN PART.            Costs of the appeal are adjudged against the

appellee.

      We further order this decision certified below for observance.

April 30, 2015.